DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
identify that the position of the stylus pen is a stop state while a button of the stylus pen is pressed, based on identifying that the position of the stylus pen is the stop state while the button of the stylus pen is pressed, detect a repeat event for the identified operation, and based on detecting the repeat repetition event for the identified operation, repeat an execution of the identified operation
In combination with all other claim limitations.
Claim 10:
identify that the position of the stylus pen is a stop state while a button of the stylus pen is pressed, based on identifying that the position of the stylus pen is the stop state while the button is pressed, detect a repetition event for the identified second operation, and based on detecting the repetition event for the identified second operation, repeat an execution of the identified second operation
In combination with all other claim limitations.
Claim 19:
identifying that the position of the stylus pen is a stop state while a button of the stylus pen is pressed, based on identifying that the position of the stylus pen is a stop state while the button of the stylus pen is pressed, detecting a repeat event for the identified operation; and based on detecting the repeat event for the identified operation, repeating an execution of the identified operation
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/23/21